Citation Nr: 0315515	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  94-14 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for lumbosacral strain with left sciatica from September 1, 
1993 to December 21, 1994. 
 
2.  Entitlement to a rating in excess of 20 percent for 
lumbosacral strain with left sciatica and limitation of 
motion from December 22, 1994 to May 13, 1998. 
 
2.  Entitlement to a rating in excess of 40 percent for 
lumbosacral strain with left sciatica and limitation of 
motion from May 14, 1998. 

3.  Entitlement to a total rating based on unemployability 
due to service-connected disability.


REPRESENTATION

Appellant represented by:	Jeffrey Wood, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran retired in August 1993 after more than 20 years 
of active duty service.  

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a December 1993 
rating decision of the Regional Office (RO) in Huntington, 
West Virginia that granted service connection for lumbosacral 
strain with left sciatica, rated zero percent disabling.  
During the pendency of this appeal, the noncompensable 
evaluation for the service-connected low back disorder was 
increased to 10 percent by rating action dated in August 
1994, and to 20 percent by rating action dated in February 
1997.  The Board denied a rating in excess of 20 percent for 
the service-connected low back disorder in a decision dated 
in March 1998.

The veteran appealed the matter to the United States Court of 
Appeals for Veterans Claims (Court).  In September 1998, the 
veteran's representative and the VA Office of General Counsel 
filed a joint motion to vacate the prior Board determination.  
By Order dated in September 1998, the Court granted the joint 
motion, vacated the Board's March 1998 decision, and remanded 
the case to the Board for further action in accordance with 
the Order.  

Thereafter, the case was remanded by a decision of the Board 
dated in January 1999 for further development.  By rating 
decision dated in January 2000, the 20 percent disability 
evaluation for lumbosacral strain with left sciatica and 
limitation of motion was increased to 40 percent disabling.  
The RO denied a total rating based on unemployability due to 
service-connected disability by rating determination dated in 
June 2000. 

The veteran was afforded a personal hearing in June 1996 
before a Member of the Board sitting at Huntington, West 
Virginia; the transcript of which is of record.


REMAND

The Board observes in this instance that on most recent VA 
examination in October 2002, a diagnosis of degenerative disc 
disease at L5-S1 was rendered which was directly attributed 
the veteran's active duty service.  

The Board points out that by regulatory amendment effective 
September 23, 2002, substantive changes were made to the 
schedular criteria for evaluation of intervertebral disc 
syndrome, as set forth in 38 C.F.R. § 4.71a, DC 5293; 67 Fed. 
Reg. 54345-54349, August 22, 2002.  Where the laws or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  However, if the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) can be no earlier than 
the effective date of that change.  See VAOPGCPREC 3-2000 
(2000).  The record reflects that the veteran has not been 
advised of the revised regulatory criteria for intervertebral 
disc syndrome to date.

In view of the above, the, the Board now finds that the 
October 2002 examination is inadequate for rating purposes, 
inasmuch as findings responsive to both the former and 
revised applicable rating criteria are now required for 
equitable adjudication of the above claims.  Therefore, VA 
re-examination is indicated.  

Additionally, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law during the pendency of this 
appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  They include, upon the submission 
of a substantially complete application for benefits, an 
enhanced duty on the part of the VA to notify a claimant of 
the information and evidence needed to substantiate a claim, 
as well as the duty to notify a claimant what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of the 
VA with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(c).  The 
Board finds that, on remand, the RO should also consider 
whether any additional development is warranted pursuant to 
the VCAA.

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

1.  The appellant should be contacted 
and asked to identify all VA and non-VA 
health care providers who have treated 
him recently for his low back disorder.  
Complete clinical records should be 
obtained from each health care provider 
the appellant identifies, if not 
already of record.

2.  After any requested records have been 
received and associated with the claims 
file, the veteran should be afforded a 
special VA neurologic examination, 
preferably by an examiner who has not 
seen him previously, to determine the 
degree of severity of his low back 
disorder.  The entire claims file and a 
copy of this remand must be made 
available to the physician designated to 
examine the veteran, and the examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  All indicated tests and 
studies, including X-rays, consultations, 
and range of motion testing of the low 
back (expressed in degrees, with standard 
ranges provided for comparison purposes) 
should be accomplished, and all clinical 
findings pertaining to the back should be 
reported in detail and correlated to a 
specific diagnosis.  The examiner should 
describe the manifestations of the 
veteran's degenerative disc disease in 
accordance with pertinent former and 
revised criteria for rating that 
disorder.  Specifically, the examiner 
should (a) render findings as to whether, 
during examination, there is mild, 
moderate, severe, or pronounced 
intervertebral disc syndrome, and (b) 
specify the total duration of 
incapacitating episodes, if any, over the 
past 12 months (an "incapacitating 
episode" being a period of acute signs 
and symptoms due to intervertebral disc 
syndrome that requires bed rest 
prescribed by and treatment by a 
physician).  The examiner should also 
provide findings as to whether there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the low 
back or right hip.  If pain on motion is 
observed, the examiner should indicate 
the point at which pain begins.  He or 
she should indicate whether, and to what 
extent, the veteran experiences likely 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups and/or with repeated use of the 
low back and right hip; to the extent 
possible.  The examiner should express 
such functional loss in terms of 
additional degrees of limited motion of 
the low back and right hip.  All 
examination findings, together with the 
complete rationale for the comments 
expressed, should be set forth in a 
printed (typewritten) report.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the requested 
development has been completed in full.  
If the examination report does not 
include fully detailed descriptions of 
pathology or adequate responses to the 
specific opinion requested, the report 
must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(2002). 

4.  The appellant should be given 
adequate notice of the examination, to 
include advising him of the consequences 
of failure to report.  If he fails to 
appear for the examination, this fact 
should be noted in the claims folder and 
a copy of the examination notification 
or refusal to report notice, whichever 
is applicable, should be obtained by the 
RO and associated with the claims 
folder.  

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the 
Act (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 (West 
2002)) are fully complied with and 
satisfied.  Any other development 
deemed indicated by the RO should also 
be accomplished.

6.  Following completion of the 
requested development, the agency of 
original jurisdiction should re-
adjudicate the issues of entitlement to 
initial rating in excess of 10 percent 
for lumbosacral strain with left 
sciatica and limitation of motion from 
September 1, 1993 to December 21, 1994, 
entitlement to a rating in excess of 20 
percent for lumbosacral strain with left 
sciatica and limitation of motion from 
December 22, 1994 to May 13, 1998, 
entitlement to a rating in excess of 40 
percent from May 14, 1998, and 
entitlement to a total rating based on 
unemployability due to service-connected 
disability, in light of all pertinent 
evidence and legal authority, to include 
Fenderson v. West, 12 Vet. App. 119, 
125-126 (1999).  If the benefits sought 
on appeal are not granted, the appellant 
and his representative should be 
provided with a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond thereto.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate consideration.  .

No action is required of the appellant until he is notified.  
The Board intimates no opinion as to the ultimate outcome in 
this case by the actions taken herein.  The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.





	                        
____________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



